Bleckley, Judge.
A judgment cannot be amended by introducing matter which the law does not require to appear in it. Especially would such a practice be inadmissible where the pleadings, as made up when the judgment was rendered, are silent touching the matter with which the amendment proposes to deal. The rule absolute, as originally taken, was in terms of the Code, section 3968. The court gave judgment for the amount which was due on the mortgage. What credits were allowed in arriving at that amount, may be open to inquiry in other proceedings, but the office of the judgment is to speak the debt, not to show the credits. It would have been unusual and unnecessary to set out the credits in the judgment, had that been done when the judgment was rendered. The omission to do it then is no cause for doing it now.
Judgment reversed.